Opinion issued April 23, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00244–CV




ARTHUR HARRISON, Appellant

V.

ST. PAUL FIRE & MARINE INSURANCE COMPANY, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 821203




MEMORANDUM OPINIONOn December 22, 2008, this Court reinstated the appeal and ordered that
appellant, Arthur Harrison, file his brief within 30 days.  Appellant did not do so.  On
January 13, 2009, appellant filed a motion, in the form of a letter, requesting an
extension of time.  This Court struck the motion but sua sponte granted an additional
30-day extension of time for the filing of the brief.  Accordingly, on March 25, 2009,
the Clerk of this Court notified appellant that his appeal could be dismissed for want
of prosecution if he did not file his brief and a motion for extension of time to file
same by 5:00 p.m. on April 14, 2009.  Appellant did not file his brief or a motion for
extension by that date.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).
          Accordingly, the appeal is dismissed for want of prosecution for appellant’s
failure timely to file a brief.  See Tex. R. App. P. 42.3(b) (allowing involuntary
dismissal of case).  Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.